Citation Nr: 1456032	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for staph infection residuals as a result of Department of Veterans Affairs medical treatment, including heart surgery in January 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to April 1970 and from November 1974 to March 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In June 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  The claim was remanded in January 2014 and August 2014 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) . 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The competent and probative evidence of record does not demonstrate a current staph infection (or residuals of such an infection) as a result of hospital care, medical, or surgical treatment furnished by the VA in connection with the Veteran's January 1996 heart surgery.

2.  The Veteran does not have an additional disability as a result of hospital care, medical, or surgical treatment furnished by the VA in connection with the Veteran's January 1996 heart surgery caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.






CONCLUSION OF LAW

The criteria for entitlement to VA benefits under 38 U.S.C.A. § 1151 for any residual disability as a result of hospital care, medical, or surgical treatment furnished by the VA in connection with the Veteran's January 1996 heart surgery have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a November 2010 letter.  The claim was then adjudicated in March 2011.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded multiple VA examinations in order to adjudicate his claim.  Those examinations, in whole, addressed whether the Veteran suffers from a current staph infection or an additional disability related to the 1996 heart surgery and whether the surgery was negligent or improperly performed by the VA.  The Board finds that the examinations are sufficient to decide the Veteran's claim.  To that extent, they specifically discuss the notation of ongoing staph infection in the VA treatment records.  The examinations are thorough and sufficient to decide the Veteran's claim.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal, and made note of the specific elements necessary to substantiate the claim under 38 U.S.C.A. § 1151.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that he currently suffers from chronic and ongoing staph infections that began following heart surgery at a VA medical center in January 1996.  He contends that ever since he first contracted a staph infection following such surgery, he has suffered from skin infections and that prior to undergoing any surgery he has to take strong courses of antibiotics in order to prevent any future staph infection.

The law provides that compensation may be paid for a qualifying additional disability or qualifying death, not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability or death was: (a) carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the medical treatment upon which the claim is based to his or her condition after such treatment has stopped.  38 C.F.R. § 3.361(b).  To establish that VA treatment caused additional disability, the evidence must show that the medical treatment resulted in the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability, however, does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the Veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d) & (d)(1).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  38 C.F.R. § 3.361(d)(1)(ii). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

The record reflects that on January 22, 1996, the Veteran underwent a coronary artery bypass graft of three arteries at the VA.  He was discharged on January 28, 1996.  However, by the end of the month, the Veteran returned to the hospital for ongoing chest pain.  Further examination and observation led to the assessment of staph aureus infection at the surgical site and he was treated with antibiotics.  In May 1996, he had a recurrence of infection which was again treated with antibiotics.  Due to continuing infection, a catheter was placed at the surgical site under the sternum in July 1996.  He was treated with antibiotics for four weeks and was then prescribed a different antibiotic to take orally for five months.  In August 1997, he was noted to be doing well.  

On March 2011 VA examination, the Veteran reported that since 1997, he had not taken antibiotics to treat a staph infection.  A review of the records dated since 1997 showed that the Veteran had been treated for cellulitis in 2002.  Also in 2002, he underwent cardiac catherization.  At that time, it was noted that he had had previous  infections and skin rashes.  A 2004 note accompanying a lumbar laminectomy stated a previous history of a MRSA infection, which the examiner noted was incorrect.  The examiner noted that the Veteran had eczema which was not a staph infection.  The examiner determined that the VA hospital treatment surrounding the Veteran's heart surgery and subsequent staph infection was not careless or negligent in any way.  Rather, his care was managed in an expedient and professional manner.  The notes accompanying the surgery showed meticulous care.  Once the infection of the sternal wound was found, the Veteran was treated appropriately with surgical debridement, drainage tubes, and proper antibiotics.  There were notes in the record showing that the Veteran had been noncompliant with filling his prescriptions and that such had contributed to his symptoms.  The examiner explained that infection was a complication of any procedure and that Veteran would certainly have known that there are risks to surgery when he signed the informed consent.  Following review of the claims file, the examiner found no indication of any recurrent skin infection or staph infection beyond September 2006.  There was no current staph infection.  

In May 2012, the Veteran's private physician submitted a statement that the Veteran had colonization with staphylococcus aurous, venous stasis, and probably eczema on his calf.  He had recurrent episodes of cellulitis on the left calf that were treated with antibiotics.  Currently, there were no signs or symptoms suggestive of an active infectious process and there was no contraindication for proceeding with a knee or hip replacement.

On March 2014 VA examination, the Veteran stated that since the 1996 surgery, he had had times when his skin would "bubble up and form a blister."  For these events, he would be given Bactrim or Levaquin.  He reported such an incident in November 2012.   He further described his outbreaks as areas of weeping.  His biggest fear was that it was "active in his body."  He did not have any current sores or any other ongoing constitutional symptoms.  Physical examination revealed a scar on the mid-sternal chest that was stable and well-healed.  There was some venous stasis on the left leg but no changes that would evidence active infection.  There were some areas on the right forearm of prior scarring that were small circular areas of undetermined etiology.  There were no current skin infections present.  The examiner reviewed the claims file, noting that in August 2010 the Veteran was placed on an antibiotic "empirically" following lumbar spine surgery.  The examiner noted that in February 2011, the Veteran was treated for folliculitis.  An April 2011 note had a negative MRSA culture.  Other records dated in 2011 were negative for any skin infection.  A June 2011 note showed a past medical history of "chronic staph infection," but such infection was not clinically present on examination at that time.  He was diagnosed with probably cellulitis with a recent insect bite.  A January 2012 note showed a negative MRSA screen.  The Veteran was placed on an antibiotic for chronic cellulitis.  The Veteran was noted to have ongoing chronic cellulitis in May 2012.  No infection was found.  In October 2012, the Veteran was treated with an antibiotic prior to undergoing surgery.  In November 2012, an area under the incision point either resulted in a severe allergic reaction or cellulitis.  Antibiotics were administered.  A January 2013 note showed no skin infection.  Following extensive review of the record, the examiner found no current clinical evidence of an active staph infection since October 2010.  He was treated with antibiotics in July 2011 for cellulitis, but no staph infection was found.  Although he did suffer from an infections following back surgery, culture was negative for staph infection.

In August 2014, the Board remanded the claim in order for a VA examiner to discuss specific evidence in the record suggesting an ongoing staph infection, to include a June 2012 note documenting a severe staph infection of chest wound, mediastinitis and left leg infection after coronary artery bypass graft, treated with prolonged antibiotics and current chronic staph cellulitis of the left leg, a December 2011 record stating "chronic staph infection -active," and a June 2011 note stating the same.

In September 2014, a VA examiner reviewed this specific evidence, as well as the remaining evidence of record.  A summary of the pertinent evidence was provided.  Following review of the evidence, the examiner concluded that the Veteran had not had a staph infection at any time during the pendency of the appeal.  The examiner explained that even though the Veteran had been placed on various antibiotics, such was done prophylactically to prevent potential problems.  Staph usually manifested itself with purulent drainage and formation of abscesses.  There was no evidence of such in the records.  Moreover, the Veteran had had two nasal swabs for MRSA infection which had been negative and he had had a normal blood culture.  Additionally, there was no other diagnosis or ongoing disability as a result of a post-operative wound infection following his 1996 heart surgery.

In this case, the Board finds that the competent and probative evidence of record demonstrates that there is no current additional disability as due to the Veteran's heart surgery in 1996.  Moreover, the elements of a claim under 38 U.S.C.A. § 1151 have not been met. 

Although the Veteran contends that he suffers from ongoing, chronic staph infections, the competent medical evidence does not support that finding.  Despite an ongoing notation in the Veteran's past medical history of chronic staph infection or active staph infection, none of the three VA examiners found evidence that the Veteran had actually suffered from a staph infection at any time during the appeal period.  All three examiners completed a thorough review of the medical evidence.  Specific note was taken to that ongoing diagnosis.  However, it was apparent to both 2014 VA examiners that the Veteran had not suffered from any current staph infection since filing his claim.  Consistently, blood culture and MRSA testing had been negative for staph infection.  The symptoms of a staph infection were not described by the Veteran at any time.  His courses of antibiotics had been to either treat cellulitis or as a precautionary measure for surgery.  To that extent, the September 2014 examiner found no indication of any residual related to the 1996 surgery, to include the diagnosed cellulitis.  The Veteran's eczema was also determined to be unrelated to a staph infection.  Although the 2012 private physician noted treatment for a staph infection, there was no evidence of a current infection.  Thus, that evidence does not further support the Veteran's claim.  The probative and persuasive evidence demonstrates that the Veteran previously suffered from a staph infection, but does not have a current diagnosis of a staph infection.

Next, an additional disability, to possibly include the postoperative scar, was not the result of carelessness, negligence, lack of proper skill, error in judgment, or other instances of fault on the part of VA in furnishing hospital care, medical, or surgical treatment.  In that regard, the 2011 VA examiner reviewed the 1996 and 1997 notes regarding the heart surgery itself and postoperative care, including as related to the staph infection.  The examiner found no indication of improper care or negligence in that regard.  Rather, the examiner found that the Veteran's staph infection was treated promptly and accurately.  Moreover, infection was a reasonably foreseeable consequence of any surgery.  There was no indication of lack of informed consent.  To that extent, the Veteran's postoperative scar did not exhibit any unusual symptoms and no infection of the scar was present.  Review of the medical evidence by two VA examiners showed no indication that the Veteran's cellulitis, eczema, or folliculitis was related to the 1996 surgery or subsequent staph infection.  

The Board acknowledges the Veteran's assertion that he currently suffers from a staph infection.  The Board acknowledges that the Veteran is competent to describe symptoms capable of lay observation, such as incontinence and erectile dysfunction.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  He is not competent, however, to offer a medical diagnosis or etiological opinion in this case.  In that regard, for the reasons explained above, the Board finds that his statements are outweighed by the VA examiners opinions.  Specifically, the Veteran is not competent to diagnose a staph infection because testing and medical expertise is necessary for that diagnosis.  Moreover, the Board finds that the Veteran's 1996 heart surgery and any residual from that surgery was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and is not the result of an event that was not reasonably foreseeable.  Therefore, the claim for compensation under 38 U.S.C.A. § 1151 for residuals related to treatment and surgery for heart surgery by the VA must be denied.








ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for staph infection residuals as a result of VA medical treatment, including heart surgery in January 1996, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


